Citation Nr: 0813082	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of death.

2. Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The appellant's husband had recognized guerrilla service from 
April 1944 to November 1945 and regular Philippine Army 
service from November 1945 to June 1946.  He died in August 
1974.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.


FINDINGS OF FACT

1.  The appellant's husband died in August 1974 of portal 
cirrhosis.

2.  At the time of death, the appellant's husband had no 
service-connected disabilities.
 
3.  Cirrhosis of the liver was not manifested or aggravated 
during service, is not attributable to service, and was not 
manifested to a compensable degree within one year of 
separation from active service.

4.  There is no competent evidence showing that the 
appellant's husband had an injury or disease in service, or 
within one year of separation from service, that caused or 
contributed to his death.

5. The appellant's husband did not possess the requisite 
service to allow his surviving spouse to qualify for VA 
nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The cause of the appellant's husband death is not related 
to an injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2007).

2. The service requirements for eligibility for VA 
nonservice-connected death pension benefits are not met. 38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July and September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  Because service-connection was not in place for 
any disabilities suffered by the decedent, properly tailored 
notice need not have included the items listed as (1) and (2) 
above.  Hupp, supra 

The notice and assistance provisions are not applicable to 
the claim for nonservice-connected death pension benefits.  
Where the claimant is ineligible for the benefits sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility VA will refrain 
from providing assistance in obtaining evidence.  38 C.F.R. § 
3.159(d).  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Although the notice provided did not address the effective 
date provisions that are pertinent to the appellant's claim, 
such error was harmless given that service connection is 
being denied, and hence no effective date will be assigned.  

In the present case, the evidence includes the death 
certificate, service medical records, an affidavit from a 
private physician and written statements from the appellant.  
The Board believes that the evidence of record provides 
sufficient information to adequately evaluate the claims, and 
the Board is not aware of the existence of any additional 
relevant evidence that has not been obtained.  Absent any 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period, 
the duty to assist does not requiring VA to obtain a medical 
opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for the Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Certain chronic diseases, like cirrhosis of the liver may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
appellant's husband death.

The appellant's husband service medical records were 
reviewed.  On report of physical examination prior to 
discharge, there was no indication of cirrhosis of the liver 
or any other disorder of the liver.  

The death certificate reveals the appellant's husband died in 
August 1974 of portal cirrhosis.  At the time of death, he 
was not service-connected for any disability.

A December 2001 affidavit was received from a private 
physician who stated that he reviewed the appellant's 
husband's available medical records from July to August 1974 
and that the records show that he received treatment for 
chronic bronchitis, Koch's infection, ascites and cirrhosis 
of the liver.  

A review of the evidence indicates there is no competent 
medical evidence showing that the cause of death was related 
to the appellant's husband's active service.  There is no 
evidence of the presence of cirrhosis of the liver during 
service or for years thereafter.  The private physician's 
affidavit acknowleged that the appellant's husband received 
treatment for cirrhosis of the liver several years after his 
discharge from service and does not relate the condition to 
service.  As there is no evidence that the appellant's 
husband developed cirrhosis of the liver related in any way 
to his active service, there is no basis for a grant of 
service connection for the cause of his death.

The Board recognizes the appellant's sincere belief that her 
husband's death was related in some way to his experiences in 
service.  However, in this case, the appellant has not been 
shown to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his active military service.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Nonservice-Connected Death Pension Benefits

The appellant also seeks VA nonservice-connected death 
pension benefits.  Such a nonservice-connected death pension 
is payable to the surviving spouse of a veteran of a war who 
has the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. §§ 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval or air service. 38 
U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty. In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  "The Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)(c)(d).

Based on the foregoing, persons with service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice- 
connected death pension benefits.   38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  Therefore, the Board finds that the appellant 
is not eligible for the requested benefit.  The decedent's 
type of service is not one that can qualify a claimant for 
certain VA benefits such as a nonservice-connected death 
pension.

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected disability pension benefits is 
precluded based upon the appellant's husband's service; 
therefore, eligibility for nonservice-connected disability 
pension benefits must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 



ORDER


Service connection for the cause of the veteran's death is 
denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


